SEWARD & KISSEL LLP ONE BATTERY PARK PLAZA NEW YORK, NEW YORK10004 WRITER'S DIRECT DIAL TELEPHONE:(212)574-1200 FACSIMILE:(212) 480-8421 WWW.SEWKIS.COM 1, N.W. WASHINGTON, D.C. 20006 TELEPHONE:(202) 737-8833 FACSIMILE:(202) 737-5184 December 9, 2011 VIA EDGAR Mr. Lyn Shenk Branch Chief Division of Corporation Finance Securities and Exchange Commission CF/AD5 treet, N.E. Washington, D.C. 20549 Re:Top Ships Inc. Form 20-F for Fiscal Year Ended December 31, 2010 Filed April 11, 2011 File No. 001-50859 Dear Mr. Shenk: This letter responds to comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) to the Annual Report on Form 20-F for the fiscal year ended December 31, 2010 (“Form 20-F”) filed April 11, 2011 and to the Form 6-K, Second Quarter 2011 Financial Results, furnished on August 3, 2011, of Top Ships Inc. (the “Company”), as provided in a letter to the Company, dated November 17, 2011 (the “Comment Letter”).This letter sets forth the Company’s responses to the Comment Letter. For your convenience, the Staff’s comments have been restated in their entirety, with the responses to each comment set forth immediately under the comment. Form 20-F For the Year Ended December 31, 2010 Tabular Disclosure of Contractual Obligations, page 80 Comment 1. As all your debt has been classified as current because of the covenant violations and cross default provisions in all your bank facilities, it is appropriate to reflect the debt as due within 1 year in the contractual obligations table since the debt can be called in for payment at any time. Although you have provided a complete discussion of each debt agreement in narrative form in the pages (81-90) that follow the contractual table, it appears than an additional financial table that supplements your contractual obligations table (and presented before your narrative information on the various debt agreements) may provide additional clarity and ease of analysis for readers. In this regard, the additional financial table should detail the payments for each debt agreement due by periods, as provided in the debt agreements since your outstanding loans require balloon payments and have different repayment terms. You should also provide a headnote to the table disclosing that the entire amount of debt due has been classified as current in the contractual obligation table, as your consolidated financial statements presents the debt as a current liability, as the debt can be called for payment by the lender at any time. We believe this would assist an investor in understanding your liquidity position in a more complete manner. Securities and Exchange Commission December 9, 2011 Page 2 Response: Using the Staff’s recommendations as guidance, the Company undertakes to revise its disclosure in all future filings and include an additional financial table in relation to debt repayment in order to provide additional clarity and ease of analysis for readers. Specifically we intend to use the following template under Item 7, following the contractual obligations table: As a supplement to our contractual obligations table, the following schedule sets forth our loan repayment obligations as required under our loan facilities as of December 31, 20xx. Note that the entire amount of debt shown below has been classified as ‘Less than 1 year’ in the contractual obligations table to be consistent with the classification of the debt as a current liability within our consolidated financial statements.The debt is classified as a current liability as the debt may be called for payment by the lender at any time. Supplementary Loan Repayment Schedule Table Template (in millions of USD) Year: 20 Debt Agreement A xx xx xx xx Debt Agreement B xx xx xx xx Note 2(j) Impairment of Long-Lived Assets, page F-11 Comment 2. We note that three vessels have been sold subsequent to year end at losses totaling $105 million. Please tell us what factors changed from the date of your last impairment test performed as of December 31, 2010 when it was determined that the carrying value of the vessels were recoverable. Also tell us whether these factors have impacted the ten vessels currently held. Include in your response whether you plan to perform an additional impairment analysis for these vessels. Response: The Company respectfully advises the Staff that at December 31, 2010, consistent with the Company’s accounting policy, an impairment test was performed based on undiscounted cash flows and that undiscounted cash flows exceeded carrying amounts for all vessels tested. As of December 31, 2010, theCompany had no intention to sell the vessels, did not have an active program to locate any buyers nor was it marketing the vessels for sale. Accordingly, the undiscounted cash flows used by the Company in the vessel impairment analysis reflect the use and eventual disposal of the vessel through the end of its estimated useful life. Change in dry bulk charter hire rate and asset value expectations As of December 31, 2010, the Company had a total of five dry bulk vessels (three Panamax, one Supramax and one Handymax) under time charters, three of which were scheduled to expire during 2011. Charter rates declined in the first quarter of 2011 compared to 2010 average rates; however management believed that the decline was temporary and the market would improve in the remainder of 2011. At the end of the second quarter of 2011, rates remained at levels similar to those of the first quarter but management changed its outlook for the shipping markets and more specifically, it adopted the expectation that charter rates will decline further in 2011. The table that follows illustrates that management’s expectations were correct. Average rate $ per day 3 year TIC 2011 (up to Apr 1st) 2011 (up to Jul 1st) 2011 (up to Nov 25th) Panamax modern Supramax modern Handymax modern Average daily rate Change in average daily rate between periods 28
